DETAILED ACTION  
1.   This application has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are pending in this application.  

Information Disclosure Statement 
2.   The information disclosure statement (IDS) submitted on 10/23/20, and 04/05/21 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

 3.    The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.    

4.   Claims 1-12 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the following limitation(s) : “an image region identification unit operable to identify”, “an image processing unit operable to perform processing” and “an image output unit operable to output”. The features an image region identification unit, an image processing unit and an image output unit”, appear to be depicted in fig. 5 and the description thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.    Claim(s) 1-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nakajima (2012/0163712). 


   
   With regard to claim 1, Nakajima teaches a system for generating image content (reads on figs. 1-16), the system comprising: an image region identification unit operable to identify one or more regions of an image to be displayed as low-detail regions (see p[0007,0009,0070-0073,0078,0179], the low-detail or low resolution); an image processing unit operable to perform processing to reduce colour differences for each of one or more areas within one or more of the identified regions (reads on p[0179 and fig. 6,7 and 10); and an image output unit operable to output one or more processed images (reads on figs. 12a-12b).

      With regard to claim 2, Nakajima further teaches wherein the image region identification unit is operable to identify the one or more regions of the image to be displayed in dependence upon the location of one or more objects within the image to be displayed (reads on figs. 9a-9d).

        With regard to claim 3, Nakajima further teaches wherein the image region identification unit is operable to identify the one or more regions of the image to be displayed in dependence upon the location of one or more objects within the scene represented by the image to be displayed (reads on figs. 8a-8c,  and figs. 10-12).

     With regard to claim 4, Nakajima further teaches wherein the image region identification unit is operable to identify the one or more regions of the image to be displayed in dependence upon their location relative to a predetermined position within the image to be displayed (reads on figs. 8-12).

    With regard to claim 5, Nakajima further teaches wherein the predetermined position is the centre of the image or a point of user interest or focus (reads on figs. 8 and 15).

    With regard to claim 6, Nakajima further teaches wherein the image region identification region is operable to identify one or more regions of the image in dependence upon one or more preceding or following images to be displayed (reads on figs. 8,9,11 and 12)

    With regard to claim 7, Nakajima further teaches wherein the image to be displayed refers to an image to be rendered, or a rendered image (inherently reads on figs. 8,9,11 and 12.)

    With regard to claim 8, Nakajima further teaches wherein the image processing unit is operable to identify a representative colour for each of the one or more areas, and to modify the colours of one or more pixels within the area so as to be closer to the representative colour (reads on p[0060,0075,0077,0083,00844 or 0088]).

   With regard to claim 9, Nakajima further teaches wherein the representative colour is the average colour value of the area (reads on p[0083 and 0088]). 

   With regard to claim 10, Nakajima further teaches wherein the colours of one or more pixels are modified such that the colour values have an equal to or less than threshold deviation from the representative colour (reads on p[0101,0107]).

    With regard to claim 11, Nakajima further teaches comprising an image encoding unit operable to encode the processed image data (reads on p[0038 or 0044]).
 
 
    With regard to claim 12, Nakajima further teaches wherein the image encoding unit is operable to utilise a delta (inherently reads on p[0101,0107] and fig. 8b).


   With regard to claims 13-14, the limitations of claims 13-14 are covered by the limitations claim 1 above.  

                                                           Conclusion   
6.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
     Ma et al. (2019/0164313) teaches an object detection and image cropping using a multi-detector 
approach.
      Graham et al. (5,222,154) teaches a system and method for spot color extraction.

7.    Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The Examiner 
and normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this 
group is (571) 273-8300.       
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

Supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the 


organization where this application or proceeding is assigned is 571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.


/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
June 29, 2022